AFFIRMED as MODIFIED and Opinion Filed December 22, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01262-CR

                  LUIS CASTILLO-CORONADO, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-71315-R

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Evans
      Luis Castillo-Coronado appeals his conviction for attempted indecency with

a child by sexual contact. In four issues, appellant claims the trial court erred by

finding appellant failed to enroll and participate in sex offender counseling as

required by condition Y of his community supervision; the $250 DNA testing fee

should be deleted because it is not authorized by statute; and the judgment should be

modified to correct certain errors. We modify the judgment and, as modified, we

affirm.
      Appellant was charged with indecency with a child by sexual contact, but the

State later reduced the charge to attempted indecency with a child. In February 2019,

appellant agreed to enter a guilty plea in exchange for the State’s recommendation

that he be placed on deferred adjudication for eight years. The trial court followed

the plea bargain agreement, placed appellant on deferred adjudication probation for

eight years, and assessed costs of $599. Six months later, the State filed a motion to

proceed with adjudication, alleging five violations, including violation Y, that

appellant failed to enroll and participate in sex offender counseling. On October 3,

2019, the trial court found violation Y true, found appellant guilty, and assessed

punishment at four years in prison. The trial court certified appellant had a right to

appeal, and this appeal followed.

      In his first issue, appellant claims the evidence is insufficient to support the

trial court’s finding that he violated condition Y. After reviewing the record, we

disagree.

      We review a trial court’s decision to proceed with an adjudication of guilt for

an abuse of discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App.

2013). The State must prove a ground for adjudication by a preponderance of the

evidence. Id. at 864–65. Proof by a preponderance of the evidence of one alleged

violation is sufficient to adjudicate guilt. Smith v. State, 286 S.W.3d 333, 342 (Tex.

Crim. App. 2009). Because the trial judge is the sole judge of the witnesses’

credibility and the weight to give the evidence, we review the evidence in the light

                                         –2–
most favorable to the judgment in determining whether the trial court abused its

discretion. Hacker, 389 S.W.3d at 865.

      On February 4, 2019, the trial court followed appellant’s plea agreement and

placed him on deferred adjudication for eight years. Attached to the judgment were

the conditions of community supervision, including condition Y, which required that

appellant:

             Within 45 days from referral, participate in counseling through
      An Approved Registered Sex Offender Treatment Provider and
      continue in counseling as required making observable deliberate and
      diligent effort to comply with all directives and instructions provided
      by The Registered Sex Offender Treatment Provider or its staff[.]

On July 30, 2019, the State filed a motion to proceed with an adjudication of guilt.

      At the hearing on the motion, probation officer Khila Washington testified she

works in the sex crimes unit of the community supervision corrections department

and began supervising appellant on April 1, 2019. Appellant, who was living in a

homeless shelter, was initially placed with a Spanish-speaking officer. He was

transferred to Washington when it became apparent he could understand and speak

English. Washington described appellant as “initially very nonresponsive,” noting

that he “literally didn’t say anything at all” at their first meeting on April 22, 2019.

Appellant did respond by nodding his head for “yes” or shaking it for “no” when she

asked if he understood specific questions or instructions. Despite appellant’s lack of

interaction, Washington scheduled appellant for further appointments. She testified

he reported every time he was required to report, and that she had successful “home”

                                          –3–
visits with him at Union Gospel Mission where he lived. Appellant also completed

some community service hours.

      Appellant did not, however, complete the requirement that he report to sex

offender treatment for evaluation and treatment. He showed up for the initial

assessment but refused to sign the waiver of confidentiality required for participation

and refused to talk about his offense. Washington referred appellant again, and his

last deadline for enrolling in sex offender treatment was July 12, 2019. Appellant

did not enroll or complete the treatment program. Washington said she gave

appellant the referral document, he knew where the office was and had the phone

number, so he had no excuse to “not make contact [by] that deadline.”

      During Washington’s supervision, appellant had two separate incidents with

supervisor reprimands – one in March and the other in May. Both times, the

supervisors determined appellant understood English and understood the

requirements of his probation.

      Christopher Alonzo, the court probation officer for the 265th Judicial District

Court, testified appellant was summoned to court on June 27, 2019, to discuss his

failure to enroll in the sex offender program. Each time the subject of the sex

offender counseling was brought up, appellant “basically, shut down, wouldn’t

discuss anything.” Alonzo was doubtful that other programs could help given

appellant’s failure to respond and interact generally. No other evidence was

presented at the hearing.

                                         –4–
      In sum, the evidence shows the trial court’s February 4, 2019 judgment

required appellant to participate in counseling through an approved registered sex

offender treatment provider and to continue with counseling by complying with the

directives and instructions of the program. At some point after his April 22, 2019

appointment with Washington, appellant went for an initial assessment at the sex

offender treatment program; but he refused to sign a waiver required by the program

and refused to discuss his offense with the staff. The evidence also shows he did not

return to the office for sex offender treatment at any point after the initial

appointment. Washington gave appellant a second referral that required he enroll in

a sex offender treatment program by July 12, 2019, but he did not do so. Because

the evidence establishes appellant did not participate in the sex offender treatment

program at any time from April 2019 through July 2019, we cannot conclude the

trial court abused its discretion by determining there was sufficient evidence to prove

by a preponderance of the evidence that appellant violated condition Y of his

community supervision. We overrule appellant’s first issue.

      In his second issue, appellant argues the $250 DNA testing fee should be

deleted because it was not authorized by statute. The State agrees.

      At the time appellant was adjudicated, the Texas Code of Criminal Procedure

authorized a $250 fee related to DNA testing following conviction of certain

enumerated offenses set forth in section 411.1471 of the government code. See Act

of May 25, 2001, 77th Leg., R.S., ch. 1490, § 6, 2001 Tex. Gen. Laws 5290, 5294

                                         –5–
(repealed 2020); TEX. GOV’T CODE ANN. § 411.1471. While indecency with a child

is included in section 411.1471, attempted indecency with a child is not. See TEX.

GOV’T CODE ANN. § 411.1471. Because the statute did not include attempted

offenses, we conclude the $250 fee was not authorized. Cf. Parfait v. State, 120
S.W.3d 348, 351 (Tex. Crim. App. 2003) (concluding plain language of statute did

not include attempted offenses when authorizing consecutive sentencing). We

sustain appellant’s third issue.

       Although the trial court’s 2019 judgment shows no court costs, the clerk’s

record contains the cost bill which shows the $250 DNA fee was assessed against

appellant. We order the Dallas County District Clerk to delete the $250 DNA fee

assessed in appellant’s “Cost Bill.” See In re Daniel, 396 S.W.3d 545, 549 (Tex.

Crim. App. 2013) (when trial court judgment did not assess cost for attorney but

county later issued “Bill of Cost” with attorney fee against indigent defendant, court

of criminal appeals ordered county district clerk to delete inappropriate assessment

of costs).

       In his final two issues, appellant asks the Court to modify the judgment to

reflect (1) the correct name of defense attorney who represented him and (2) that he

did not have an open plea agreement.

       Where the necessary data and information is available, we have the authority

to modify an incorrect judgment. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (appellate courts have power to reform

                                         –6–
judgments); Estrada v. State, 334 S.W.3d 57, 63 (Tex. App.—Dallas 2009, no pet.)

(“This Court has the power to modify an incorrect judgment to make the record

speak the truth when we have the necessary information to do so.”). The State agrees

that this Court should modify the judgment.

      The judgment reflects Jeffrey Morrow as the attorney for appellant; however,

the reporter’s record shows James Jamison represented appellant at his October 3,

2019 hearing on the State’s motion to adjudicate. The reporter’s record also shows

appellant pleaded “Not True” in open court to the allegations in the State’s motion

to adjudicate. Thus, the appellate record supports the corrections appellant seeks.

      We sustain appellant’s third and fourth issues. We modify the trial court’s

October 3, 2019 judgment by striking “Jeffrey Morrow 24091066” and listing

“James Jamison 10562600” as the “Attorney for Defendant.” We also strike the

word “Open” and replace it with “None” under “Terms of Plea Bargain.”

      As modified, we affirm the trial court’s judgment.




                                           /David Evans/
                                           DAVID EVANS
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
191262F.U05




                                        –7–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LUIS CASTILLO-CORONADO,                      On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F17-71315-R.
No. 05-19-01262-CR          V.               Opinion delivered by Justice Evans.
                                             Justices Myers and Nowell
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      delete “Jeffrey Morrow 24091066” and list “James Jamison 10562600”
      as the “Attorney for Defendant” and delete “Open” and list “None”
      under “Terms of Plea Bargain.”


As REFORMED, the judgment is AFFIRMED.


Judgment entered December 22, 2020




                                       –8–